DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0048183 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1).
(Claims 1, 8 and 9) Shin discloses a method of cutting titanium (¶ 0008) with a cutting tool of a cemented carbide substrate WC (¶ 0028) and a binder phase (¶ 0028).  Also, the method involves the use of a cryogenic coolant (¶ 0008). Shin does not explicitly disclose the grain size or binder phase percentage as claimed.
Konyashin et al. (“Konyashin”) discloses a cutting tool of cemented carbide with a binder phase being between 1 and 50 wt% Co (¶¶ 0021, 0059) and with an exemplary average WC grain size of 4.5 μm (¶ 0081).  It is noted that the binder phase percentage in the example disclosed in paragraph 0081 is set to 10 percent.  The cemented carbide is free from eta phase and free graphite (¶¶ 0018, 0020, 0063, 0082).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a composition of binder phase percentage, WC average grain size, eta phase and free graphite as taught by Konyashin in order to improve the life of the cutting tool (¶ 0025).  The binder phase percentage range (and approximate example value) overlaps (or are near) the claimed range and is a result-effective variable because it impacts substrate strength, heat resistance and level of being brittle.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a binder phase as claimed in order to optimize the insert strength, heat resistance, and level of brittleness.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The coolant is liquid nitrogen (Shin ¶¶ 0008, 0011, 0025; Clm. 6, 20).
(Claim 10) The method of Shin discloses an uncoated tool (Shin ¶¶ 0028, 0036).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0048183 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1) further in view of Levasseur et al. (US Pub. No. 2018/0104750 A1).
Shin does not explicitly disclose the coolant being provided through internal cooling through a tool holder.
Levasseur et al. (“Levasseur”) discloses a cutting tool (20) with a turning insert for a turning operation on titanium (¶¶ 0015-0016).  During cutting, a coolant, being liquid nitrogen, is applied internally, through the inside of the cutting tool (20; ¶ 0015).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with an internal coolant delivery as suggested in Levassuer in order to deliver coolant while providing clearance and/or deliver coolant regardless of cutting depth. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (reciting several exemplary rationales that may support a finding of obviousness, including: use of a known technique to improve similar devices in the same way; and applying a known technique to a known device ready for improvement to yield predictable results).
Claims 1, 2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (US Pub. No. 2018/0104750 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1).
(Claims 1, 8 and 9) Levasseur discloses a method of cutting titanium (¶ 0016) with a cutting tool being a turning tool (¶ 0015).  Also, the method involves the use of a cryogenic coolant (¶ 0015).  Levasseur does not explicitly disclose the cutting tool materials as claimed.
Konyashin discloses a cutting tool of cemented carbide with a binder phase being between 1 and 50 wt% Co (¶¶ 0021, 0059) and with an exemplary average WC grain size of 4.5 μm (¶ 0081).  It is noted that the binder phase percentage in the example disclosed in paragraph 0081 is set to 10 percent.  The cemented carbide is free from eta phase and free graphite (¶¶ 0018, 0020, 0063, 0082).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with a binder phase percentage and WC average grain size as taught by Konyashin in order to improve the life of the cutting tool (¶ 0025).  The binder phase percentage range (and approximate example value) overlaps (or are near) the claimed range and is a result-effective variable because it impacts substrate strength, heat resistance and level of being brittle.  As such, at a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a binder phase as claimed in order to optimize the insert strength, heat resistance, and level of brittleness.  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 2) The coolant is liquid nitrogen (Levasseur ¶ 0015).
(Claim 6) Levasseur discloses a cutting tool (20) with a turning insert for a turning operation on titanium (¶¶ 0015-0016).  During cutting, a coolant, being liquid nitrogen, is applied internally, through the inside of the cutting tool (20; ¶ 0015).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (US Pub. No. 2018/0104750 A1) in view of Konyashin et al. (US Pub. No. 2012/0177453 A1) further in view of Shin (US Pub. No. 2011/0048183 A1).
Levasseur does not explicitly disclose whether the tool is coated or not.
Shin discloses a method of cutting titanium in a turning operation with an uncoated tool (Shin ¶¶ 0028, 0036).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with an uncoated tool as taught in Shin in order to cut titanium work material while obtaining improved machining.
Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0048183 A1) in view of Mirchandani et al. (US Patent No. 8,007,922 B2) and Konyashin et al. (US Pub. No. 2012/0177453 A1).
(Claims 1, 8 and 9) Shin discloses a method of cutting titanium (¶ 0008) with a cutting tool of a cemented carbide substrate WC (¶ 0028) and a binder phase (¶ 0028).  Also, the method involves the use of a cryogenic coolant (¶ 0008). Shin does not explicitly disclose the grain size or binder phase percentage as claimed.
Mirchandani et al. (“Mirchandani”) discloses a cutting tool of cemented carbide with a binder phase being between 2 and 40 wt% Co (Col. 8, Lines 26-44) and with an average average WC grain size of 0.5 μm to 10 μm (Col. 8, Line 44).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with a composition of binder phase percentage and WC average grain size within the claimed range as suggested by Mirchandani in order to optimize wear resistance and fracture resistance of the cutting tool (Col. 1, 65-68; Col. 2, Lines 1-9).
Konyashin discloses a cutting tool of cemented carbide with a binder phase being between 1 and 50 wt% Co (¶¶ 0021, 0059) and with an exemplary average WC grain size of 4.5 μm (¶ 0081).  It is noted that the binder phase percentage in the example disclosed in paragraph 0081 is set to 10 percent.  The cemented carbide is free from eta phase and free graphite (¶¶ 0018, 0020, 0063, 0082).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with the tool being substantially devoid of both eta phase and free graphite as taught by Konyashin in order to improve the life of the cutting tool by improving fracture resistance (¶¶ 0011, 0025).
(Claim 2) The coolant is liquid nitrogen (Shin ¶¶ 0008, 0011, 0025; Clm. 6, 20).
(Claim 10) The method of Shin discloses an uncoated tool (Shin ¶¶ 0028, 0036).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0048183 A1) in view of Mirchandani et al. (US Patent No. 8,007,922 B2) and Konyashin et al. (US Pub. No. 2012/0177453 A1)further in view of Levasseur et al. (US Pub. No. 2018/0104750 A1).
Shin does not explicitly disclose the coolant being provided through internal cooling through a tool holder.
Levasseur et al. (“Levasseur”) discloses a cutting tool (20) with a turning insert for a turning operation on titanium (¶¶ 0015-0016).  During cutting, a coolant, being liquid nitrogen, is applied internally, through the inside of the cutting tool (20; ¶ 0015).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Shin with an internal coolant delivery as suggested in Levassuer in order to deliver coolant while providing clearance and/or deliver coolant regardless of cutting depth. See KSR, 550 U.S. at 418.
Claims 1, 2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (US Pub. No. 2018/0104750 A1) in view of Mirchandani et al. (US Patent No. 8,007,922 B2) and Konyashin et al. (US Pub. No. 2012/0177453 A1).
(Claims 1, 8 and 9) Levasseur discloses a method of cutting titanium (¶ 0016) with a cutting tool being a turning tool (¶ 0015).  Also, the method involves the use of a cryogenic coolant (¶ 0015).  Levasseur does not explicitly disclose the cutting tool materials as claimed.
Mirchandani discloses a cutting tool of cemented carbide with a binder phase being between 2 and 40 wt% Co (Col. 8, Lines 26-44) and with an average average WC grain size of 0.5 μm to 10 μm (Col. 8, Line 44).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with a composition of binder phase percentage and WC average grain size within the claimed range as suggested by Mirchandani in order to optimize wear resistance and fracture resistance of the cutting tool (Col. 1, 65-68; Col. 2, Lines 1-9).
Konyashin discloses a cutting tool of cemented carbide with a binder phase being between 1 and 50 wt% Co (¶¶ 0021, 0059) and with an exemplary average WC grain size of 4.5 μm (¶ 0081).  It is noted that the binder phase percentage in the example disclosed in paragraph 0081 is set to 10 percent.  The cemented carbide is free from eta phase and free graphite (¶¶ 0018, 0020, 0063, 0082).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with a tool substantially devoid of both eta phase and free graphite as taught by Konyashin in order to improve the life of the cutting tool by improving fracture resistance (¶¶ 0011, 0025).
(Claim 2) The coolant is liquid nitrogen (Levasseur ¶ 0015).
(Claim 6) Levasseur discloses a cutting tool (20) with a turning insert for a turning operation on titanium (¶¶ 0015-0016).  During cutting, a coolant, being liquid nitrogen, is applied internally, through the inside of the cutting tool (20; ¶ 0015).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levasseur et al. (US Pub. No. 2018/0104750 A1) in view of Mirchandani et al. (US Patent No. 8,007,922 B2) and Konyashin et al. (US Pub. No. 2012/0177453 A1) further in view of Shin (US Pub. No. 2011/0048183 A1).
Levasseur does not explicitly disclose whether the tool is coated or not.
Shin discloses a method of cutting titanium in a turning operation with an uncoated tool (Shin ¶¶ 0028, 0036).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the method disclosed in Levasseur with an uncoated tool as taught in Shin in order to cut titanium work material while obtaining improved machining.
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.  Applicant argues one of ordinary skill in the art would not be motivated to consider a cutting insert with improved wear resistance and toughness as disclosed in Konyashin.  Additionally, Applicant argues that the binder content differs and would not be obvious to optimize without impermissible hindsight.  Examiner disagrees.
The causation of wear would necessitate consideration of teachings improving wear resistance and toughness.  As such, one of ordinary skill in the art would look to the Konyashin for the teaching of improving/extending insert life.  The type of wear being ‘chemical’ would not prevent one of ordinary skill from looking to wear resistance teachings.  Thus, the Konyashin teaching provides a valid teaching that supports a finding of obviousness.
The binder content does not differ, but the percentage by weight of Co overlaps the claimed range.  The binder content by weight percentage is known.  It has been determined that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  MPEP § 2144.05 (citing In re Wertheim, 541 F.2d 257, (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71 (Fed. Cir. 1997)).  The binder percentage is a result-effective variable.  Thus, one of ordinary skill would have motivation to find the optimal amount of Co for the intended use of the insert without consulting Applicant’s teachings in the present application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722